Citation Nr: 1625194	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-20 923	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from November 1950 to November 1952.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted an increased 70 percent disability rating for the Veteran's PTSD and denied entitlement to a TDIU.

The Veteran testified at a videoconference hearing in May 2015 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.

The above listed claims were remanded in July 2015 for additional development by the AOJ.  The AOJ has now returned this case to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2016 brief, the Veteran's representative points out that the Veteran has experienced several rounds of depression surrounding the death of his wife.  A review of the Veteran's medical records reveals that the Veteran's wife passed away some time around July 2015.  The Veteran's representative notes that certain manifestations of the Veteran's PTSD have been exacerbated by the loss of his wife, including sleep disturbances and panic attacks.  A review of the record reveals that the Veteran's PTSD was last evaluated by VA in May 2014.  

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, since the Veteran's May 2014 VA examination for his PTSD predates the worsening of his condition due to the loss of his wife, another examination must be conducted to ascertain the current severity of his PTSD.

Additionally, during his May 2015 videoconference hearing, the Veteran reported over the course of the past several months he had received additional mental health treatment through VA's Errera Community Care Center.  Accordingly, in July 2015, the Board remanded this case to the AOJ for procurement of those outstanding records.  The AOJ was also directed to ask the Veteran to identify any additional outstanding medical evidence relevant to his pending claim.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist also includes the procurement of, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, a review of the record reveals that in September 2015 the AOJ contacted the Veteran requesting that he fill out a release authorization form with regard to private treatment records relevant to his claims.  In the September 2015 letter the AOJ also requested that the Veteran identify any treatment received from a VA medical facility along with dates of treatment, and to provide a release authorization for any treatment records associated with the Errera Community Care Center.  The Veteran completed and returned this form in November 2015 identifying relevant outstanding treatment records from the West Haven, Connecticut VA Medical Center (VAMC), and the AOJ obtained treatment records current through November 2015.  The Veteran did not include a release authorization for the Errera Community Care Center.  However, it is unclear from the record whether the Errera Community Care Center is formally associated with the West Haven VAMC, as at the July 2015 hearing the Veteran reported taking a shuttle from the care center to VA's wellness program.

Presumably because the Veteran did not submit a release authorization form for VA's Errera Community Care Center specifically, the AOJ did not make any attempts to retrieve the Veteran's treatment records from there, and records from that organization are not included in the West Haven VAMC records that were procured.  However, it is unclear whether such a release authorization is necessary for VA facilities that have already been sufficiently identified by the record.  The Board finds that since the Veteran's claim is already being remanded for completion of a new assessment of his PTSD, another attempt to procure records from VA's Errera Community Care Center should be made consistent with the Board's duty to assist.

As for the Veteran's TDIU claim, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Board finds that the Veteran's PTSD claim and TDIU claims are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's TDIU claim is also required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's VA Errera Community Care Center treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's PTSD, and its impact on his daily activities and ability to work.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




